Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/5/2019 and 1/6/2021 are being considered.  
Please note that there are documents from a search report that are not listed on the IDS.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wherein said plate comprises positioning means configured to cooperate in a form-fitting manner with complementary means of said body.”  in claim 1.
“a cylindrical body connected by one of its longitudinal ends to a holding means.” In claims 6, 14, and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, the “positioning means” and “complimentary means” is a stud and hole connection.  For Examination purposes, this is the structure required of the limitation, or equivalents thereof.

Claim Objections
Claims 7-11, 14 , and 15 are objected to because of the following informalities:  
Claim 7 should read “discloses the device as claimed in claim 6.”
Claims 7 line 2 should read “the circular body”
Claims 8, 10, 14 and 15 should read “two diametrically opposed grooves”. 
Claim 9 Line 3 should read “said circular body”
Claim 11 Line 3 should read “said circular body”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “elastic clipping and/or engagement”.  The term and/or makes it difficult to understand the metes and bounds of the claim limitations. The claims can be read “elastic clipping and elastic engagement”, “elastic clipping or (non-elastic) engagement”.  
Claim 8 recites the limitation “wherein said body comprises two diametrically opposed grooves that are configured to cooperate by sliding with complementary means of said body”.  It is unclear of the use “said body” since “vehicle body” was introduced in claim 1 and “cylindrical body” was introduced in claim 6.  Further it is confusing which of these two bodies has grooves and which has complimentary sliding means.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein said cylindrical body comprises two diametrically opposed grooves that are configured to cooperate by sliding with complementary means of said vehicle body.” Further “said body” in claim 9 to be interpreted as “said cylindrical body”. 
Claim 10 recites the limitation “wherein said body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of said body”.  It is unclear of the use “said body” since “vehicle body” was introduced in claim 1 and “cylindrical body” was introduced in claim 6.  Further it is confusing which of these two bodies has ramps and which has complimentary sliding means.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “wherein said cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of said vehicle body.” Further “said body” in claim 11 to be interpreted as “said cylindrical body”.
Claim 13 recites the limitation “at least one second orifice”.  It is unclear if this is a part of the second orifice in claim 1, or if this in addition to the previously recited orifice.  As such the claim is determined to be indefinite.  For Examination purposes, it is to be interpreted as “said second orifice comprising at least one second orifice”.
Claim 15 recites the limitation “a wrapped candy general shape”.  A wrapped candy is not generally a recognized term in the art and the specification does not give an explicit 
Claims 9, 11 and 13 are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryson (US 4,509,878).
Regarding claim 1 (Currently Amended) Bryson discloses a fastening device for a windshield wiper actuation linkage system, the device comprising: 
a plate (Item 52) configured to be fastened to a vehicle body (Item 38; and 
at least one fastening member (Item 102) configured to be inserted into a first orifice in said plate and an aligned second orifice in said body ( Item 102 joins Item 101 and 74 together) 
said at least one fastening member being rotatable in said first and second orifices from a first, unlocking position to a second, locking position, and vice versa (Column 4 Lines 18-31), 
wherein said plate comprises positioning means configured to cooperate in a form-fitting manner with complementary means of said body (Item 86 and 64/65).  
Regarding claim 2 (Currently Amended) Bryson discloses the device as claimed in claim 1, in which said plate is a bearing support plate (Item 40).  
“bearing” in this instance is viewed as intended use.  Until there is a correlation between the linkage system and the plate, the “plate” will be viewed as a plate which can support anything.
Regarding claim 3 (Currently Amended) Bryson discloses the device as claimed in claim 1, in which said positioning means include at least one projecting stud configured to be engaged in an orifice of complementary shape in said body (Items 64 and 65).  
Regarding claim 4 (Currently Amended) Bryson discloses the device as claimed in claim 3, wherein in said positioning means include two studs substantially aligned on a common line with said first orifice (Column 3 Lines 10-15; “two generally cylindrical buttons 64 and 65”; .  All area aligned on the flat plane (Item 38) best shown in Fig 2.).  
Regarding claim 5 (Currently Amended) Bryson discloses the device as claimed in claim l, wherein said first orifice has a circular general shape (Figure 4 Item 101 is generally circular).  
Regarding claim 6 (Currently Amended) Bryson discloses the device as claimed in claim 1, wherein said fastening member comprises a cylindrical body connected by one of its longitudinal ends to a holding means (the head of Item 102 appears to be hexagonal). 
Regarding claim 12 (Currently Amended) Bryson discloses a windshield wiper actuation linkage system including at least one device as claimed in claim 1 (Figure 1).  
Regarding claim 13 (Currently Amended) Bryson discloses an assembly, comprising: a vehicle body; and a device as claimed in claim 1, wherein said body comprises at least one second orifice configured to be aligned with said first orifice and to receive said fastening member (discussed above in claim 1).  

Please note “a device (30, 130)” is still in the claims.  Examiner is not sure if the numbers were intended to be crossed out like the rest of the amendments.
Regarding claim 16 (Currently Amended) Bryson discloses a method of using a device as claimed in claim 1, the method comprising: 
positioning the plate on a body so that said first and second orifices are aligned and said means cooperate with one another in form-fitting manner (Figure 2); and 
engagement and rotation of said or each fastening member in said first and second orifices from its first position to its second position (the threaded fastener can be tightened to lock the two orifices together Figure 6 to Figure 2).

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson (US 4,509,878) in view of Junggebauer (US 2014/0334870).
Regarding claim 7 (Currently Amended) Bryson discloses the device as claimed in claim 6.  Bryson fails to explicitly disclose wherein the circular body is connected to said holding means by an external annular flange configured to bear on the plate and including at least one 
Junggebauer teaches a windshield wiping fastening member wherein the circular body is connected to said holding means (Item 11) by an external annular flange (Item 10) configured to bear on the plate (Item 3 Figure 2 and 3) and including at least one peg (Item 21) that cooperates by elastic clipping and/or engagement with at least one hole of complementary shape in said plate (Item 15 Fig 8).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Regarding claim 8 (Currently Amended) Bryson discloses the device as claimed claim 6.  Bryson fails to explicitly disclose wherein said cylindrical body comprises two diametrically opposed grooves that are configured to cooperate by sliding with complementary means of said vehicle body.  
Junggebauer teaches a windshield wiping fastening member wherein said cylindrical body comprises two diametrically opposed grooves (Item 32) that are configured to cooperate by sliding with complementary means of said vehicle body (Item 15 Figure 8; Paragraph [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate 
Regarding claim 9 (Currently Amended) Bryson in view of Junggebauer discloses the device as claimed in claim 8, in which each of said grooves includes an axial portion one end of which opens at a free longitudinal end of said cylindrical body and an opposite end of which is connected to one end of a substantial circumferential portion of the groove (Annotated Figure 4).  

    PNG
    media_image1.png
    422
    527
    media_image1.png
    Greyscale

Annotated Figure 4 - Junggebauer
Regarding claim 10 (Currently Amended) Bryson discloses the device as claimed claim 6.  Bryson fails to explicitly disclose wherein said cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of said vehicle body.  
Junggebauer teaches a windshield wiping fastening member wherein said cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of said vehicle body (Items 28 and 29; Paragraph s [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Regarding claim 11 (Currently Amended) Bryson in view of Junggebauer discloses the device as claimed in claim 10, in which each of said ramps includes an inclined portion (Junggebauer Item 28 and 29) one end of which opens at a free longitudinal end of said cylindrical body and an opposite end of which is connected to one end of a substantially circumferential portion of the ramp (Annotated Figure 5).  

    PNG
    media_image2.png
    366
    600
    media_image2.png
    Greyscale

Annotated Figure 2 of Junggebauer
Regarding claim 14 (Currently Amended) Bryson discloses the assembly as claimed in claim 13.   Bryson fails to explicitly disclose wherein said fastening member comprises a cylindrical body connected by one of its 3longitudinal ends to a holding means, wherein the cylindrical body comprises two diametrically opposed grooves that are configured to cooperate by sliding with complementary means of said cylindrical body, and wherein in said at least one second orifice comprises two semicircular opening the straight edges of which are separated from one another by a rectilinear strip of material intended to cooperate by sliding with said grooves.  
Junggebauer teaches a windshield wiping fastening member wherein said fastening member comprises a cylindrical body (Item 9; described in Paragraph [0037]  as “central cylindrical shaft 9”) connected by one of its 3longitudinal ends to a holding means (Item 11) wherein the cylindrical body comprises two diametrically opposed grooves (Item 32) that are configured to cooperate by sliding with complementary means of said cylindrical body, and 
Regarding claim 15 (Currently Amended) Bryson discloses the assembly as claimed in claim 13.   Bryson fails to explicitly disclose wherein said fastening member comprises a cylindrical body connected by one of its longitudinal ends to a holding means, wherein said cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of said body, and wherein said at least one second orifice has a wrapped candy general shape the peripheral edges of which cooperate by sliding with said ramps.  
Junggebauer teaches a windshield wiping fastening member wherein said fastening member comprises a cylindrical body (Item 9; described in Paragraph [0037]  as “central cylindrical shaft 9”)  connected by one of its longitudinal ends to a holding means (Item 11) wherein said cylindrical body comprises two diametrically opposite projecting ramps (Items 28 and 29) that are configured to cooperate by sliding with complementary means of said body, and wherein said at least one second orifice has a wrapped candy general shape the peripheral .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metz (US2006/0168754) is the equivalent to (WO 03/051690 A1) which is discussed by Junggebauer. Although not relied upon by the current rejections, Metz does discuss in better length on the benefits of expandable fittings over traditional threaded fittings.  The Examiner brings this up to give a perspective at the current level of understanding in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723